Cite as 2017 Ark. 278


                   SUPREME COURT OF ARKANSAS.
                                       No.   CR-17-450


                                                 Opinion Delivered October   19, 2017
ALI MARTIN MATAR
                              PETITIONER
                                                 PRO SE MOTION FOR BELATED
V.                                               APPEAL AND RULE ON CLERK
                                                 [BENTON COUNTY CIRCUIT
                                                 COURT, NO. 04CR-14-777]
STATE OF ARKANSAS
                                       HONORABLE BRAD KARREN,
                            RESPONDENT JUDGE
                                                 MOTION TREATED AS MOTION
                                                 FOR BELATED APPEAL AND
                                                 DENIED.


                    COURTNEY HUDSON GOODSON, Associate Justice

        Petitioner Ali Martin Matar asks in a pro se motion for belated appeal and rule on

 clerk that he be permitted to proceed with an appeal of the order of the Benton County

 Circuit Court entered August 17, 2016, denying his petition and amended petition for

 postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2015) even

 though he did not file a notice of appeal until October 14, 2016. The motion is treated as

 a motion for belated appeal under Arkansas Rule of Appellate Procedure–Criminal 2(e)

 (2016), rather than as a motion for rule on clerk, because the notice was not timely filed.

 See Bloodman v. State, 2010 Ark. 169, 370 S.W.3d 174. Arkansas Rule of Appellate

 Procedure–Criminal 2(a) (2016) provides that a notice of appeal must be filed within thirty

 days of the date of the entry of the order from which the appeal is taken. Matar contends

 that he should be allowed to perfect the appeal because he did not receive a copy of the trial

 court’s order until September 9, 2016. If a notice of appeal is not timely filed, the burden
                                   Cite as 2017 Ark. 278

is on the petitioner to establish good cause for the failure to comply with proper procedure.

See Dodson v. Norris, 374 Ark. 501, 288 S.W.3d 662 (2008). Because Matar has not

established good cause for his delay in acting in this matter, the motion is denied.

       Rule 37.3(d) requires the trial court to promptly mail a copy of the order entered on

a Rule 37.1 petition to the petitioner. The language in the rule is mandatory, and the failure

of the trial court to comply with Rule 37.3(d) constitutes good cause to excuse the

petitioner’s failure to file a timely notice of appeal.      When the record is silent or

inconclusive, and the State does not provide an affidavit from the clerk of the circuit court

or some other proof that the order was mailed without undue delay, this court will assume

that the petitioner was not properly notified. Here, there is no indication in the record or

the State’s response to demonstrate that Matar was promptly notified under Rule 37.3(d)

that the order had been entered on August 17, 2016. Nevertheless, Matar’s motion is denied

because Matar, by his own admission, received the order a week before the thirty-day period

to file a timely notice of appeal expired, but he delayed more than a month before filing his

notice with the clerk. Clearly, he received the order before the time to file a notice of

appeal elapsed, but he did not act for another month, and he has not established a good

cause for not doing so.

       Motion treated as motion for belated appeal and denied.




                                               2